PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,045
Filing Date: 7 Mar 2019
Appellant(s): XEROX CORPORATION



__________________
Timothy Hsieh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that the combination of Kanungo et al., the admitted prior art (AAPA) and Bilodeau et al. provides no clear reason for applying the barrier layer of to the multilayer image blanket.  This is not persuasive. Bilodeau et al. clearly state that unwanted materials such as the vulcanization agent sulfur can migrate between layers in a base with layers which include nitrile rubbers, and that providing the barrier layer prevents the migration of those materials, including sulfur. While it is true that Bilodeau et al. do not explicitly say “sulfur migrates”, a plain reading of paragraph 55 would suggest to one having ordinary skill in the art that the barrier layer would prevent migration of sulfur. Therefore, adding the barrier layer would be desired in the structure of Kanungo et al. to prevent the migration of sulfur, which would be unwanted, at least for the vulcanization effects.
Appellant’s argument that “it is the oils, carbon black and plasticizers that are of particular concern to the teachings of Bilodeau [et al.], not necessarily the vulcanization agents” is not persuasive.  Clearly, Appellant recognizes that the vulcanization agents could be of concern by the use of the phrase “not necessarily” in the argument.  On this point, simply because Bilodeau et al. point out specific components which do migrate, does not mean that one having ordinary skill in the art would believe the other components do not migrate.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  See MPEP §2123.  In this case, Examiner maintains that one having ordinary skill in the art would have reasonably interpreted paragraph 55 of Bilodeau et al. to teach that the barrier layer would prevent the migration of vulcanization agents, including sulfur.  
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, even though Bilodeau et al. do not mention imaging blankets, the ordinary artisan, when viewing the Kanungo et al. with Bilodeau et al., would expect that a similar barrier effect would be achieved in the imaging blanket of Kanungo et al.  Kanungo et al. are clearly concerned with minimizing Sulfur (hence, the use of the term ‘Sulfur-free’), and Kanungo et al. disclose that the surface layer can include fluorosilicone that is platinum catalyzed (paragraph 41).  Examiner maintains that one having ordinary skill in the art, when viewing the references together, would expect that providing the barrier layer of Bilodeau et al. in the similarly layered construction of Kanungo et al. would prevent the migration of Sulfur, which is already expressed by Kanungo et al. as being unwanted, and furthermore, doing so would prevent the potential of the Sulfur unwantedly vulcanizing the surface layer of fluorosilicone.
Appellant’s argument that the adhesive layers merely “optionally” contain sulfur is not persuasive. It has been held that when the optional inclusion of a particular component is taught, compositions that both do and do not contain that component are taught. See MPEP §2123I. Therefore, AAPA necessarily teaches that sulfur is present. Furthermore, the portion of Appellant’s specification relied upon for teaching is paragraph 4 regarding “existing carcass used in the litho/flexo industry;” clearly this is prior art as the carcasses already exist.
Appellant argues that the Examiner relies upon the “optional” language used in Appellant’s specification at paragraph 48.  This is incorrect.  The “optional” language of concern in the rejection comes from Kanungo et al. which uses the language “may be Sulphur free.”  Clearly, the exclusion of sulfur is optional, according to Kanungo et al., and therefore, according to MPEP §2123l, the inclusion of sulfur is also taught.  Regardless, paragraph 42 of Kanungo et al. allow up to 0.3% sulfur, thus obviating Appellant’s argument.
Appellant’s argument regarding the presence of carbon black in the surface layer is moot, as carbon black is not required as the infrared absorber, and other materials such as iron oxide can be used (paragraph 49 of Kanungo et al.).
Appellant’s argument that there is no evidence that the epoxy barrier layer of Bilodeau et al. could be expected to function as the top rubber surface is not persuasive. Clearly the structure of Bilodeau et al. is flexible, as it is meant to be used as a tape or label which is applied to rubber-like surfaces, such as tires. Therefore, given that the layer is meant to be able to flex, one having ordinary skill in the art would have no reason to believe that the combination would not be successful. Appellant argues that “there is no evidence on the record that a cross-linked epoxy, such as taught by Bilodeau [et al.], would have elasticity or conformance properties comparable to silicone or rubber.” However, once the Examiner has set forth the case of obviousness, the burden shifts to Appellant to provide evidence to the contrary. See MPEP §2142. In this case, mere assertions that “the ability of a label to adhere to a tire is likely not a good predictor of conformance properties of an imaging blanket layer” (emphasis added) do not rise to the level of evidence required to overcome the reasoning set forth in the rejection.  Attorney arguments cannot take the place of evidence.  In re Pearson, 494 F.2d1399, 1405 (CCPA 1974).
Appellant’s separately argue claims 9 and 16, merely arguing that neither references discloses two primer layers on either side of a barrier layer.  However, Appellant has not addressed the substance of the rejections, or the motivation provided by the Examiner in the rejections.  Therefore, since no reason has been given as to why the motivation provided by the Examiner is in error, the rejections are maintained.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853  
                                                                                                                                                                                                      /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        








Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.